      Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 1 of 27



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

KOSHA, LLC, et al.,                  *

      Plaintiffs,                    *

vs.                                  *
                                             CASE NO. 4:19-CV-172 (CDL)
CLARENCE DEAN ALFORD, et al.,        *

      Defendants.                    *


                                O R D E R

      This order disposes of the three motions to dismiss and one

motion for summary judgment presently pending before the Court.1

I.    Motions to Dismiss for Insufficient Service of Process

      Stephen Lepley, Profit Advisors LLC a/k/a The Lepley Group

(“Lepley Defendants”), and Jitendra Gandhi seek dismissal of the

claims against them pursuant to Federal Rule of Civil Procedure

12(b)(5), claiming they were not timely served with process.

Plaintiffs filed this action on October 18, 2019.                 Ninety days

passed,   and   Plaintiffs   did    not   serve    Gandhi    or   the   Lepley

Defendants   with   the   summons   and   copy    of   the   complaint.     No

motion to dismiss was filed at that time.              Less than two weeks

after Federal Rule of Civil Procedure 4(m)’s ninety-day deadline

expired and before the filing of a motion to dismiss, Gandhi was

served.   Shortly after that and still prior to the filing of a

1 Debra Dlugolenski recently filed a motion to dismiss the federal
question claims.   That motion is not ripe for review, so it is not
addressed in this order.
      Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 2 of 27



motion to dismiss, the Lepley Group and Lepley were served.

Thus, although the Defendants have now been served, that service

was between thirteen and twenty-seven days late.               If a defendant

“is not served within 90 days after the complaint is filed, the

court--on motion or on its own after notice to the plaintiff--

must dismiss the action without prejudice against that defendant

or order that service be made within a specified time.” Fed. R.

Civ. P. 4(m).     Before any motion to dismiss was filed and before

the Court issued any order requiring Plaintiffs to show cause

why this action should not be dismissed under Rule 4(m), Gandhi

and    the     Lepley     Defendants      were     served.      Under     these

circumstances, dismissal is not appropriate.

II.   Motions to Dismiss for Failure to State a Claim

      Gandhi, the Lepley Defendants, and Debra Dlugolenski filed

motions to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6).      “To survive a motion to dismiss” under Federal Rule

of    Civil    Procedure      12(b)(6),      “a    complaint   must     contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”               Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550   U.S.     544,     570   (2007)).       The   complaint   must     include

sufficient factual allegations “to raise a right to relief above

the speculative level.”          Twombly, 550 U.S. at 555.            In other

words,   the     factual      allegations     must    “raise   a   reasonable



                                         2
      Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 3 of 27



expectation       that     discovery         will       reveal    evidence        of”    the

plaintiff’s claims.          Id. at 556.               But “Rule 12(b)(6) does not

permit dismissal of a well-pleaded complaint simply because ‘it

strikes    a    savvy    judge    that       actual      proof    of    those    facts   is

improbable.’”       Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295

(11th Cir. 2007) (quoting Twombly, 550 U.S. at 556).

      A.       Factual Allegations

      Plaintiffs        allege    the    following        facts    in    their     Amended

Complaint, which must be accepted as true for purposes of the

present motion.          Clarence Dean Alford was president and chief

executive officer of Allied Energy Services, LLC (“Allied”), a

company that was in the business of developing energy projects.

In   2018,     Alford,     Allied,      and       an    affiliated      company     called

Augusta      Waste-to-Energy,          LLC    (“Augusta      W2E”)       began     selling

“investment opportunities” to Plaintiffs.                        Am. Compl. ¶ 56, ECF

No. 59.        Plaintiffs allege that instead of being recruited to

participate in legitimate investment opportunities, they were

fraudulently      lured    into    a    Ponzi       scheme   when       Alford,    Allied,

Gandhi, Lepley, the Lepley Group, and Augusta W2E “capitalized

on the reputation of Allied to concoct illusory projects with

the intent to defraud individual investors.”                      Id. ¶ 55.

      The Allied waste-to-energy project purportedly involved the

conversion of municipal solid waste from a landfill in Augusta,

Georgia into non-waste pellets.                     Id. ¶ 68.          After failing to



                                              3
        Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 4 of 27



obtain financing for the project from other sources, Alford and

Allied “concocted a scheme to use individual investors to raise

funds”    for    the     project.        Id.       ¶ 69.      Jitendra    Gandhi          was    a

“trusted    member       of   the      Plaintiffs’         community”    who     “recruited

within the Plaintiffs’ community to gain investors for Allied”

and its projects.            Id. ¶¶ 47, 56.          Stephen Lepley and the Lepley

Group     “aided         . . .    Alford        in       presenting      the         financial

information        and     prospectus      to       Plaintiffs.”          Id.    ¶¶ 48-49.

“Using    Gandhi’s        ties    to    the    Plaintiffs’         community,”        Alford,

Allied, Gandhi, and the Lepley Defendants “recruited individual

and     small    business        investors”         to     fund   the    waste-to-energy

project, even though they knew or should have known that the

project     “was     not      feasible        and/or       illusory,     and    the        Notes

purchased       would    never    be    repaid.”           Id.    ¶¶ 70-71.          In    2018,

Alford, Gandhi, and Lepley met with some of the Plaintiffs to

sell them Allied investment opportunities.                           Gandhi and Lepley

told these Plaintiffs that they had traveled the country with

Alford, meeting with local governments to establish waste-to-

energy     projects.          Gandhi      told       the    Plaintiffs        that    he    had

invested in Allied for many years, receiving 15% returns “like

clockwork.”            Id.    ¶ 57.        Alford,         Gandhi,      and    the        Lepley

Defendants also made other representations, including that the

waste-to-energy project would be completed by June 2019, that

Plaintiffs       would     receive      profits      from    Allied’s     production            of



                                               4
        Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 5 of 27



biodiesel       from       the    completed         project,      that     a     contract    was

secured for a European entity to purchase the biodiesel pellets,

that    Delta        Airlines         was    a    purchaser     of     Allied’s      biodiesel

pellets, that Plaintiffs’ investments had minimal risks, that

interest       payments       to      Plaintiffs        would     be      timely,    and    that

Plaintiffs would receive a full return of their investments,

along with interest and an opportunity for profit sharing.                                    Id.

Plaintiffs          were   also       told       that   they    would       receive       regular

interest payments and the return of their investment within one

year,    id.    ¶ 80, when Alford, Allied, Gandhi, and the Lepley

Defendants knew or should have known that the waste-to-energy

project       “was     not       feasible        and/or    illusory,        and     the     Notes

purchased would never be repaid.”                       Id. ¶ 71.

        In     reliance          on      the      representations,             including      the

communications, presentation, and prospectus that was provided

during        the    initial          2018       meeting    and      subsequent       investor

presentations, Plaintiffs purchased “security notes” from Alford

and Allied as investments in the waste-to-energy project.                                    Each

time an investor invested in Allied projects, Gandhi received a

commission.            Id.       ¶ 67.           Plaintiffs     invested         approximately

$4,465,000 in the waste-to-energy project.                                 Id.   ¶ 73.       Some

Plaintiffs received “minimal interest payments” related to the

waste-to-energy project, and that gave Alford, Allied, Gandhi,

and     the    Lepley        Defendants          “credibility        in    the    Plaintiffs’



                                                   5
       Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 6 of 27



community.”       Id. ¶ 76.           But instead of completing the project,

Alford,    Allied,        and    Gandhi      “regularly             sought    more    investors

and/or requested that the investors commit more money to the

project although no construction had commenced on the project.”

Id. ¶ 72.

       After Alford, Allied, and Gandhi secured the first round of

investors    in     the    waste-to-energy                project,     they       realized      that

they    needed    additional          investors           to   pay     them.         Id.    ¶    74.

Therefore, they created a solar energy project to solicit more

investors for Allied, which enabled them “to continue making

interest     payments”           to    the       waste-to-energy              investors          and

“maintain     the    scheme.”              Id.            Alford,     Allied,       and    Gandhi

presented    the     solar       energy      project           as    “no     risk”    and       told

Plaintiffs that the invested funds would never leave Allied’s

escrow    account;    it        was   to    be       an    investment        in    Allied’s      bid

process for security option agreements on land contracts to be

purchased by European solar developers (with whom Allied claimed

to have partnerships) who would ultimately provide the funds to

purchase the land and develop projects in Georgia.                                    Id. ¶ 75.

In     February     2019,        Alford,         Allied,        and        Gandhi     solicited

investments within Plaintiffs’ community for the solar energy

project.     Plaintiffs invested approximately $1,475,000 in this

project.    Id. ¶¶ 77.




                                                 6
        Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 7 of 27



        In    April          2019,    interest      payments     to    Plaintiffs         ceased.

Plaintiffs notified Alford and Allied and attempted to call in

their investments, but Alford and Allied refused to return the

investments.             Id. ¶ 78.            Plaintiffs have not received any of

their principal back and have only received partial interest

payments.          Id. ¶ 80.           When Plaintiffs requested their payments,

Alford initially ignored their requests, then represented that

repayment was imminent or told them their checks were in the

mail,        and    then       stopped        responding     altogether.            Id.     ¶ 81.

Plaintiffs allege that Alford used their investment money “for

his     personal             benefit    for     the       payment     of    debts     and    the

acquisition             of     real    and      personal      property.”            Id.     ¶ 83.

Plaintiffs          further          allege     that      Alford’s    soon-to-be-ex-wife,

Debra        Vaughn           Dlugolenski,         was      substantially         financially

dependent          on    Alford       and   that    she    derived     financial      benefits

because of Alford’s misconduct, including real property and the

payment of personal expenses.                      Id. ¶¶ 44, 83, 127.

        B.     Jitendra Gandhi’s and the Lepley Defendants’ Motions
               to Dismiss (ECF Nos. 75 & 76)

        Gandhi       and      the     Lepley    Defendants       argue     that   Plaintiffs’

allegations fail to state any claims against them.                                  Plaintiffs

assert       claims          against    Gandhi      and    the   Lepley     Defendants       for

“fraud,”           “misrepresentation,”             “fraudulent        suppression,”         and

“deceit.”           Plaintiffs allege additional claims against Gandhi

only for “unjust enrichment,” “constructive trust,” and “money


                                                    7
       Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 8 of 27



had    and        received.”            The        Court         first          addresses     the

misrepresentation claims asserted against Gandhi and the Lepley

Defendants, followed by a discussion of the remaining claims

against Gandhi alone.

              1.     Fraud/Misrepresentation Claims

       Plaintiffs     caption       Count      VI    of      their        Amended    Complaint:

“Fraud/Misrepresentation/Fraudulent                      Suppression/Deceit.”                  Am.

Compl.    28.        Gandhi       and    the       Lepley       Defendants          argue    that

Plaintiffs’        fraud    allegations        are        pled       in    an     impermissible

shotgun   manner,      do     not    satisfy        the      pleading        requirements      of

Federal Rule of Civil Procedure 9(b), and do not adequately

allege facts to support a claim under Georgia law.

       Rule   9(b)    generally         requires         a    party       alleging    fraud    to

“state with particularity the circumstances constituting fraud.”

Fed. R. Civ. P. 9(b).                So, to satisfy Rule 9(b), a plaintiff

must   set    forth        “(1)   the    precise          statements,           documents,     or

misrepresentations           made;      (2)        the       time,        place     and     person

responsible for the statement; (3) the content and manner in

which these statements misled [the plaintiff]; and (4) what the

defendants gained by the alleged fraud.”                          Wilding v. DNC Servs.

Corp., 941 F.3d 1116, 1128 (11th Cir. 2019) (quoting Am. Dental

Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir. 2010)).                                   To

establish     a     fraudulent       misrepresentation                claim       against    each

Defendant, Plaintiffs must show that (1) the Defendant made a



                                               8
        Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 9 of 27



false representation of a material fact, (2) the Defendant knew

the representation was false when it was made, (3) the Defendant

intended for Plaintiffs to rely on the false representation, (4)

Plaintiffs reasonably relied on the false representation, and

(5) Plaintiffs were damaged as a result. O.C.G.A. § 51-6-2;

accord    Grand     Master    Contracting,    L.L.C.   v.   Lincoln    Apartment

Mgmt. Ltd. P'ship, 724 S.E.2d 456, 458 (Ga. Ct. App. 2012).                      To

establish       a   fraudulent     concealment     claim,     Plaintiffs       must

ultimately establish that (1) the Defendant omitted a material

fact that the Defendant had a duty to disclose, (2) scienter,

(3)    the     Defendant     intended   for   Plaintiffs     to   rely    on    the

fraudulent        concealment,    (4)    justifiable       reliance,     and   (5)

damages to Plaintiffs.2          E.g., Baxter v. Fairfield Fin. Servs.,

Inc., 704 S.E.2d 423, 429 (Ga. Ct. App. 2010).                And to establish

a     negligent     misrepresentation     claim   against     each     Defendant,

Plaintiffs must show that (1) the Defendant negligently supplied

them with false information, (2) Plaintiffs reasonably relied on

the    false    information,     and    (3)   Plaintiffs    suffered     economic




2 “Suppression of a material fact which a party is under an obligation
to communicate constitutes fraud. The obligation to communicate may
arise from the confidential relations of the parties or from the
particular circumstances of the case.”      O.C.G.A. § 23-2-53.   Such
particular circumstances include “when direct inquiry is made, and the
truth evaded, or where the concealment is of intrinsic qualities of
the article which the other party by the exercise of ordinary prudence
and caution could not discover.” Rivers v. BMW of N. Am., Inc., 449
S.E.2d 337, 340 (Ga. Ct. App. 1994) (quoting Bill Spreen Toyota v.
Jenquin, 294 S.E.2d 533, 539 (Ga. Ct. App. 1982)).

                                         9
      Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 10 of 27



injury proximately flowing from its reliance. See, e.g., Martin

v. Chasteen, 841 S.E.2d 157, 161 (Ga. Ct. App. 2020).

      Gandhi and the Lepley Defendants contend that Plaintiffs

did not allege the precise statements that Gandhi and the Lepley

Defendants made to each Plaintiff or exactly when each statement

was   made.        They    further        assert       that    Plaintiffs’         Amended

Complaint is a shotgun pleading that fails to give them adequate

notice of the claims against them and the grounds upon which

each claim rests.          Defendants’ plea for more precision at this

pleading stage asks too much.               It is clear what Gandhi and the

Lepley   Defendants       have    allegedly      done     to    support      Plaintiffs’

claims for fraudulent misrepresentation, fraudulent concealment,

and negligent misrepresentation.

      Plaintiffs     allege       that     specified          Defendants,      including

Gandhi      and      the         Lepley         Defendants,         made           material

misrepresentations that induced them to invest in the Allied

projects.         Plaintiffs      allege        that    Gandhi     and       the    Lepley

Defendants, along with Alford, concocted illusory projects to

defraud individual investors, that Gandhi recruited investors

for Allied within the Plaintiffs’ community, and that Gandhi and

the   Lepley   Defendants,        along     with       Alford,    had    a    series    of

meetings with Plaintiffs in 2018 to sell them on the Allied

investments and present financial information and a prospectus

that the Lepley Defendants helped Dean prepare.                              Am. Compl.



                                           10
        Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 11 of 27



¶¶ 47-49, 55-56, 70-71.        Plaintiffs contend that Alford, Gandhi,

and the Lepley Defendants made a number of misrepresentations

about     the   investments—including      false   statements     about    the

feasibility of the projects and the existence of contracts to

purchase Allied’s products—even though they knew or should have

known at the time that the projects were illusory or unfeasible

and that the Notes would never be repaid.3           Id. ¶¶ 57, 70-72, 80.

And, Plaintiffs assert that when Allied got in a financial hole

making interest payments to the original waste-to-energy project

investors, Alford and Gandhi made up the solar energy project

and then solicited more investments from Plaintiffs in February

2019, falsely telling Plaintiffs that the investments in the

solar project (which Plaintiffs say was a sham) carried no risk

and that the funds would never leave Allied’s escrow account.

Id. ¶¶ 74-75.       Plaintiffs further allege that these Defendants


3 Gandhi and the Lepley Defendants assert that the Court should ignore
Plaintiffs’ allegation that they knew or should have known that the
W2E project was “not feasible and/or illusory” because that allegation
is made on information and belief.      Am. Compl. ¶ 71.    The Court
disagrees. The Court understands that fraud pleadings generally cannot
be based on information and belief, but there is an exception where,
as here, the factual information is peculiarly within the defendant’s
knowledge or control.   Hill v. Morehouse Med. Assocs., Inc., No. 02-
14429, 2003 WL 22019936, at *3 (11th Cir. Aug. 15, 2003) (per curiam).
What Defendants knew about the waste-to-energy project (and when they
knew it) is peculiarly within Defendants’ knowledge.         Moreover,
Plaintiffs alleged facts to support their belief regarding Defendants’
knowledge, including allegations to suggest that Gandhi and the Lepley
Defendants knew that the waste-to-energy project was in jeopardy
because construction had not yet started and that they had to recruit
more investors to ensure that the early investors would receive the
promised interest payments. This allegedly perpetuated their ability
to continue the alleged scheme.

                                      11
        Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 12 of 27



concealed material information from Plaintiffs in furtherance of

their fraud and that Plaintiffs could not have discovered the

truth about the Allied projects on their own.

        In summary, Plaintiffs allege that Gandhi and the Lepley

Defendants, along with Alford, represented that the Plaintiffs’

investments had zero or minimal risk and that Plaintiffs would

receive a full return of their investments within a year, along

with    regular    interest        payments,      even      though     Gandhi       and    the

Lepley Defendants, along with Alford, knew or should have known

when they made these representations that the projects were not

feasible and that Plaintiffs would never be repaid.4                              Plaintiffs

further allege that Gandhi and the Lepley Defendants, along with

Alford,      intended        for    Plaintiffs         to    rely       on        the     false

representations,         that        Plaintiffs          relied        on     the         false

representations by investing their money in the Allied projects,

and that Plaintiffs were damaged as a result because they did

not receive all the interest they were owed or any return of

their     principal     as    promised.          The   Court      is    satisfied          that

Plaintiffs      adequately         allege   claims       against       Gandhi       and    the

Lepley     Defendants    based       upon   their      affirmative          and    knowingly


4 It is true that Plaintiffs allege the entire spectrum of intent: that
Gandhi and the Lepley Defendants, along with Alford, made the
misrepresentations either “willfully to deceive, recklessly without
knowledge, or by mistake” for the purpose of inducing Plaintiffs to
invest in the Allied projects.     Am. Compl. ¶ 108.     Obviously, the
misrepresentation claims will only succeed if Plaintiffs present
evidence of the requisite intent.

                                            12
        Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 13 of 27



false representations, their negligent misrepresentations, and

their     fraudulent       concealment    of    material    information.            The

motion to dismiss Count VI of the Amended Complaint is denied.5

             2.      Unjust Enrichment, Constructive Trust, and Money
                     Had and Received Claims Against Gandhi

        Plaintiffs’    claims    for     unjust   enrichment,       money    had    and

received, and constructive trust against Gandhi are based on the

payment     of    commissions     to     Gandhi    for     his   recruitment         of

Plaintiffs.          Am.    Compl.     ¶¶ 47,     67   (alleging      that     Gandhi

“received a commission on each individual investor he was able

to bring into the scheme”).            Gandhi’s argument in support of his

motion to dismiss these claims is a narrow one.                       He contends

that the claims fail because the Amended Complaint does not

allege who paid Gandhi commissions or where the funds came from.

According to Gandhi’s motion, these commissions must have come

from Plaintiffs for them to prevail on their claims for unjust

enrichment, money had and received, and constructive trust.

        Accepting      Plaintiffs’       allegations       in    their        Amended

Complaint as true and construing all reasonable inferences in

their favor, the Court finds that Plaintiffs have adequately

alleged       that     the      commissions        came      from      Plaintiffs.

Preliminarily, the Court notes that Plaintiffs seek the return

of “commissions,” not some other type of fees paid by some other

5  Plaintiffs’ civil conspiracy claim likewise survives                     given   the
Court’s findings regarding the underlying claims upon                       which   the
alleged conspiracy depends.

                                          13
       Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 14 of 27



party to Gandhi.        A “commission” is generally a “fee paid to an

agent for a particular transaction as a percentage of the money

received     from     the    transaction.”           Commission,         Black’s      Law

Dictionary (11th ed. 2019).                The question here is whether the

“commission” was a separate fee that was calculated based on the

amount of the investments Gandhi brought into the enterprise or

whether    the    “commission”      represented          Gandhi’s    portion    of   the

investments he secured.            At the pleading stage, it is reasonable

to infer from the allegations in the Amended Complaint that

Gandhi received commissions from the amounts Plaintiffs paid to

participate in the investment opportunities.                         And, Plaintiffs

allege that Gandhi participated in the scheme to obtain the

payments from Plaintiffs and that he obtained a share of those

payments    in    the   form   of     commissions.           Although     a    standard

commission agreement may not give rise to a claim for money had

and received, Plaintiffs here allege that their payments were

made for the benefit of Allied and Gandhi even though Gandhi was

not    included     specifically      in    the    payee     line.       Rather      than

receiving a true commission, Gandhi received a percentage of the

funds deposited with Allied.                The Court finds that Plaintiffs

have   alleged      enough   for    their       claims    for   unjust    enrichment,

money had and received and constructive trust to proceed.6


6 Gandhi does not seriously dispute that Plaintiffs have sufficiently
alleged the other elements of these claims, and therefore the Court
does not address those issues today.

                                           14
       Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 15 of 27



       C.   Debra Dlugolenski’s Motion to Dismiss (ECF No. 69)

       Plaintiffs    allege    that     Alford        wrongfully    used    their

investment money “for his personal benefit for the payment of

debts and the acquisition of real and personal property.”                        Am.

Compl. ¶ 83.        Plaintiffs further allege that Dlugolenski, by

virtue of her marriage to Alford and her financial dependence on

him, was unjustly enriched to the detriment of Plaintiffs when

Alford used Plaintiffs’ funds to pay for the couple’s expenses

and to acquire real property for the couple.                 Id.    ¶¶ 83, 127.

Plaintiffs also assert that Dlugolenski holds money or property

that rightfully belongs to Plaintiffs and was received through

Alford’s wrongful acts.          Id.    ¶¶ 134-136.        Plaintiffs seek a

constructive trust over any property that was acquired based on

the fraudulent representations of Alford and others, including

property and assets Dlugolenski shares with or received from

Alford.     Id. ¶¶ 130-131, 132.            Dlugolenski seeks dismissal of

all of these claims.

       A “claim of unjust enrichment will lie if there is no legal

contract and the party sought to be charged has been conferred a

benefit by the party contending an unjust enrichment which the

benefited party equitably ought to return or compensate for.”

Vernon v. Forensic Assurance Acct., 774 S.E.2d 197, 212 (Ga. Ct.

App. 2015) (quoting Jones v. White, 717 S.E.2d 322, 328 (Ga. Ct.

App.   2011)).      “The   concept     of    unjust    enrichment   in     law    is



                                       15
       Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 16 of 27



premised upon the principle that a party cannot induce, accept,

or encourage another to furnish or render something of value to

such   party       and    avoid       payment       for    the       value       received.”      Id.

“Thus, a claim for unjust enrichment exists where a plaintiff

asserts that the defendant induced or encouraged the plaintiff

to   provide        something         of     value    to       the     defendant;       that    the

plaintiff         provided       a     benefit        to       the     defendant        with    the

expectation that the defendant would be responsible for the cost

thereof;      and       that    the     defendant         knew       of    the     benefit     being

bestowed upon it by the plaintiff and either affirmatively chose

to   accept       the    benefit      or     failed       to    reject       it.”    Campbell     v.

Ailion, 790 S.E.2d 68, 73 (Ga. Ct. App. 2016).                                   Here, Plaintiffs

do not allege that Dlugolenski knew that Alford misappropriated

funds from Plaintiffs or that she knew he used those funds to

pay for the couple’s expenses and to acquire real property for

the couple.          For that reason, the Court finds that Plaintiffs’

unjust enrichment claim against Dlugolenski fails.7

       The    next       question       is    whether          Plaintiffs’         claim   against

Dlugolenski        for       money    had     and    received         likewise       fails.       To

maintain      a    money       had    and     received          claim,       a    plaintiff    must

establish      that      a     person      “received       money          justly    belonging    to

7 In their response brief, but not their Amended Complaint, Plaintiffs
speculate that Dlugolenski could have known based on her marriage to
Alford that Alford was misappropriating Plaintiffs’ investment funds
and using the money for the couple’s expenses.    This response brief
conjecture, however, is not an allegation that Dlugolenski had
knowledge of Alford’s alleged scheme.

                                                16
       Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 17 of 27



another” and that the plaintiff “made a demand for payment and

was refused.” City of Atlanta v. Hotels.com, 710 S.E.2d 766, 770

(Ga. 2011) (concluding that the online travel companies’ money

had and received claim failed because they never made a demand

for    payment).        Dlugolenski         does    not     seriously    dispute      that

Plaintiffs       allege       that   she,    through        Alford,   received        money

justly belonging to Plaintiffs.                   She does assert that the money

had and received claim fails because Plaintiffs did not allege

that     they    made     a     demand      for    repayment      from     any   of     the

Defendants.        But Plaintiffs did make such an allegation: they

allege    that    Alford       and   Allied       refused    to   return    Plaintiffs’

investments after Plaintiffs demanded their return.                          Am. Compl.

¶¶ 78, 83.        Thus, Plaintiffs did demand and were refused the

return    of    all     funds    that    Alford      misappropriated        from      them,

including any money that Alford allegedly funneled into property

or accounts he shared with Dlugolenski that are now potentially

considered marital assets in the couple’s divorce proceeding.8

At this stage in the proceedings, the Court finds Plaintiffs




8 The Georgia Court of Appeals has permitted a money had and received
claim against individuals who received funds to which they were not
entitled even though they did not know when they received the funds
that they were not entitled to them.      See generally Haugabook v.
Crisler, 677 S.E.2d 355, 359-60 (Ga. Ct. App. 2009).        After the
individuals in Haugabook learned that they were not entitled to the
funds, they refused to return them to the rightful owner despite a
demand, and the rightful owner was permitted to bring a money had and
received claim.

                                             17
       Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 18 of 27



have    sufficiently      alleged        a     demand       for     return     of     the

misappropriated funds.

       The Court also cannot, as a matter of law, rule out a

constructive trust as a potential remedy.9                  See O.C.G.A. § 53-12-

132    (“A   constructive     trust      is    a    trust   implied    whenever      the

circumstances are such that the person holding legal title to

property,     either   from      fraud    or       otherwise,     cannot     enjoy   the

beneficial     interest     in    the    property       without      violating       some

established principle of equity.”); see also Total Supply, Inc.

v. Pridgen, 598 S.E.2d 805, 807 (Ga. Ct. App. 2004) (“Where the

constructive trustee has invested such funds or has purchased

other property, the real owner can follow it wherever it can be

traced.”).

III. Plaintiffs’ Partial Summary Judgment Motion (ECF No. 60)

       Kurudi H. Muralidhar, Samhitha Medatia, Dynamic W2E, LLC,

and Dynamic AES, LLC (collectively, the “MSJ Plaintiffs”) filed

a motion for partial summary judgment in their favor on their

breach of contract claim against Alford.                          Plaintiffs contend

that Allied breached its contracts with them by defaulting on

certain notes when they came due.                  Creditors of Allied initiated


9 Dlugolenski argues that the remedy of a constructive trust is not
available here because Plaintiffs merely assert breach of contract
claims against Alford.      While Plaintiffs do assert a breach of
contract claim against Alford and Allied, they also assert an
independent claim that Alford and others fraudulently induced
Plaintiffs to invest in Allied projects. Plaintiffs further assert an
unjust enrichment claim against Alford based on his alleged
misappropriation of funds fraudulently obtained from Plaintiffs.

                                          18
       Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 19 of 27



an involuntary Chapter 7 bankruptcy proceeding against Allied,

so any claims against the company are stayed. The MSJ Plaintiffs

argue that Alford is liable to them because he was a guarantor

on the notes in the event of a default by Allied.

       A.   Summary Judgment Standard

       Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                     Fed. R.

Civ. P. 56(a).        In determining whether a          genuine   dispute of

material fact exists to defeat a motion for summary judgment,

the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.            Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).         A fact is material if it is relevant

or necessary to the outcome of the suit.           Id. at 248.      A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.            Id.

       In   accordance    with   the    Court’s   local    rules,       the   MSJ

Plaintiffs submitted a statement of undisputed material facts

with    their   summary     judgment    motion.   See     M.D.    Ga.    R.    56

(requiring statement of material facts that is supported by the

record).     Though Alford submitted an affidavit in response to

the MSJ Plaintiffs’ motion, he did not respond to the statement

of material facts.        And, although Alford successfully petitioned



                                       19
     Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 20 of 27



the Court to defer ruling on the summary judgment motion under

Federal Rule of Civil Procedure 56(d) and was given extra time

to gather evidence to oppose the summary judgment motion, see

Order, Aug. 12, 2020, ECF No. 98, Alford never supplemented his

response to present additional evidence or a response to the

statement    of   material   facts.        Therefore,      the   statement   of

material facts is deemed admitted pursuant to Local Rule 56. See

M.D. Ga. R. 56 (“All material facts contained in the movant's

statement which are not specifically controverted by specific

citation to particular parts of materials in the record shall be

deemed to have been admitted, unless otherwise inappropriate.”).

The Court reviewed the MSJ Plaintiffs’ citations to the record

to determine if a genuine factual dispute exists. See Reese v.

Herbert, 527 F.3d 1253, 1269 (11th Cir. 2008).

     After   Alford   failed   to     supplement     his    response   to    the

summary judgment motion, the MSJ Plaintiffs filed a motion for

final judgment (ECF No. 101).         Alford responded to that motion,

but he did not present any evidence to create a genuine fact

dispute.10    Rather,   he   acknowledged     that    the    MSJ   Plaintiffs’

“motion is based on a note and guarantee argument, which in a




10The MSJ Plaintiffs filed a motion to strike Alford’s response to the
motion for final judgment as an untimely response to their summary
judgment motion. The Court did not consider the substance of Alford’s
response in reaching its decision on the summary judgment motion, so
the motion to strike (ECF No. 104) is moot.

                                      20
       Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 21 of 27



state court would seem like a completely unassailable claim.”

Alford’s Resp. to MSJ Pls.’ Mot. for Final J. 1, ECF No. 102.

       B.   Factual Background

       Each of the MSJ Plaintiffs invested money in Allied, and

Allied executed a negotiable note to each MSJ Plaintiff.                     Each

note    specified   the    interest   rate,    the   frequency   of    interest

payments, and the maturity date that the principal and accrued

but    unpaid   interest   were   “due   and   payable   in   full.”      E.g.,

Muralidhar Aff. Ex. B, Negotiable Note (Apr. 26, 2018), ECF No.

60-2 at 8.      Each note stated that if Allied failed to pay the

amount payable when due, Allied “shall be in default.”                 Id.     In

the event of a default, the investor could demand “the entire

principal amount outstanding, and all accrued interest thereon.”

Id.    Alford personally guaranteed each note “in the event of a

default” by Allied. Id.       Following are details about each note:

 Kurudi H. Muralidhar Note. Principal: $25,000. Interest Rate:
  18% annualized interest, paid monthly. Note Date: April 26,
  2018. Maturity date: October 30, 2018. Muralidhar Aff. Ex. B,
  Negotiable Note (Apr. 26, 2018), ECF No. 60-2 at 8.

 Samhitha Medatia Note 1.    Principal: $25,000. Interest Rate:
  18% annualized interest, paid monthly. Note Date: May 1, 2018.
  Maturity date: October 31, 2018.        Medatia Aff. Ex. A,
  Negotiable Note (May 1, 2018), ECF No. 60-3 at 5.

 Samhitha Medatia Note 2. Principal: $25,000. Interest Rate:
  18% annualized interest, paid monthly. Note Date: October 15,
  2018.   Maturity date: October 14, 2019. Medatia Aff. Ex. B,
  Negotiable Note (Oct. 15, 2018), ECF No 60-3 at 7.

 Dynamic AES, LLC Note 1. Principal: $350,000. Interest rate:
  18% annual simple interest, paid quarterly. Note Date: April


                                      21
     Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 22 of 27



  12, 2018.   Maturity Date: July 31, 2019.    Amin Aff. Ex. A,
  Negotiable Note (Apr. 12, 2018), ECF No. 60-4 at 7.

 Dynamic AES, LLC Note 2. Principal: $175,000. Interest rate:
  18% annual simple interest, paid quarterly.    Note Date: June
  1, 2018.   Maturity Date: July 31, 2019.     Amin Aff. Ex. B,
  Negotiable Note (June 1, 2018), ECF No 60-4 at 9.

 Dynamic W2E, LLC Note 1. Principal: $450,000. Interest rate:
  12% annual simple interest, paid quarterly.    Note Date: July
  6, 2018.    Maturity Date: July 31, 2019. Amin Aff. Ex. C,
  Negotiable Note (July 6, 2018), ECF No. 60-4 at 11.

 Dynamic W2E, LLC Note 2. Principal: $115,000. Interest rate:
  12%, annual simple interest, paid quarterly.        Note Date:
  September 6, 2018.   Maturity Date: July 31, 2019. Amin Aff.
  Ex. D, Negotiable Note (Sept. 6, 2018), ECF No 60-4 at 13.

 Dynamic W2E, LLC Note 3. Principal: $825,000. Interest rate:
  12% annual simple interest, paid quarterly.         Note Date:
  December 18, 2018.   Maturity Date: July 31, 2019. Amin Aff.
  Ex. E, Negotiable Note (Dec. 18, 2018), ECF No 60-4 at 15.

    Allied did not pay the balance due on any of the notes by

the maturity dates.     After Allied failed to pay the amounts due

by the maturity dates and before Plaintiffs filed this action,

each of the MSJ Plaintiffs sent correspondence to Allied stating

that Allied was in default and that the entire unpaid balance of

each note was outstanding.       Muralidhar Aff. Ex. C, Letter from

K. Muralidhar to D. Alford (Nov. 8, 2019), ECF No. 60-2 at 10;

Medatia Aff. Ex. D, Letter from S. Medatia to D. Alford (Nov. 8,

2019), ECF No. 60-3 at 11; Amin Aff. Ex. G, Email from R. Amin

to D. Alford (Aug. 13, 2019), ECF No. 60-4 at 21; Amin Aff. Ex.

F, Email from S. Phade to D. Alford (Aug. 20, 2019), ECF No. 60-

4 at 17; Pls.’ Mot. for Summ. J. Ex. 4, Letter from J. Bhusri to

Allied Energy Services, LLC (Aug. 23, 2019), ECF No. 60-5.              None

                                   22
      Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 23 of 27



of the MSJ Plaintiffs has received a return of principal or the

total amount of interest due.

      C.    Discussion

      The MSJ Plaintiffs claim that Allied defaulted on its notes

by failing to return their principal and by failing to make

interest    payments      when    due,     even    after     the     MSJ    Plaintiffs

demanded    payment.11      The    MSJ    Plaintiffs       further        contend    that

since Alford personally guaranteed the notes, the Court should

enforce the personal guarantee because a guarantor is jointly

and   severally   liable     with    the       principal     unless       the   contract

provides otherwise—and the contracts at issue here do not.                            See

O.C.G.A. § 10-7-1 (“Sureties, including those formerly called

guarantors,     are    jointly      and        severally     liable        with     their

principal unless the contract provides otherwise.”).

      Alford    acknowledges       that    the     MSJ    Plaintiffs’       “note     and

guarantee      argument     . . .        would     seem      like     a     completely

unassailable claim,” Alford’s Resp. to MSJ Pls.’ Mot. for Final

J. 1, but he argues that the Court should defer ruling on the

summary     judgment     motion     because       there    may      not    be     federal

question jurisdiction.            Plaintiffs allege that Alford, Allied,

and   Augusta   Waste-to-Energy,          LLC     violated    federal       securities

laws, and federal question jurisdiction is predicated on those


11 The MSJ Plaintiffs recognize that their claims against Allied are
subject to the automatic bankruptcy stay.      Alford does not contend
that the stay should be extended to cover him.

                                          23
        Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 24 of 27



claims.       Am. Compl. ¶¶ 1, 84-96.             Alford argues that it is not

clear      whether      Plaintiffs       adequately       pleaded        claims     for

violations of federal securities laws.                    And, citing 28 U.S.C.

§ 1367(c)(3), Alford contends that the Court should decline to

exercise      supplemental      jurisdiction       over   the    state     law   claims

because it is possible that the Court might dismiss all of the

claims over which it has original jurisdiction.                      But Alford did

not   move     to     dismiss    the    federal     question     claims,     and    his

response      brief    does     not    properly    present      to   the   Court   the

question of whether Plaintiffs adequately pleaded the federal

question claims.12         Thus, there is presently no basis for the

Court to decline supplemental jurisdiction under § 1367(c)(3).

        In an action to recover sums owed under a promissory note

or a guaranty, a movant may establish a right to judgment as a

matter of law by producing the relevant loan documents, showing

that they were executed by the debtor and guarantor, and by

showing that the note or guaranty is in default.                           See, e.g.,

Citizens Bank, Douglasville v. Wix, 267 S.E.2d 856, 857 (Ga. Ct.

App. 1980) (“Since the defendant admitted executing the note in

question . . . and since the note, on its face, shows that it is

past due and in default, plaintiff established a prima facie

right    to   judgment.”).       Here,    the     MSJ   Plaintiffs     produced     the


12 The Court understands that Dlugolenski recently filed a motion to
dismiss the federal question claims.       Neither that motion nor a
related motion to stay is ripe for review.

                                          24
      Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 25 of 27



negotiable notes as exhibits to their summary judgment motion.

The negotiable notes were signed by Alford on behalf of Allied

and by Alford as Guarantor.            Alford does not dispute that he

executed the guaranties.        Alford does contend that the present

summary judgment motion fails because the MSJ Plaintiffs never

provided Allied with written notice of acceleration of the debt.

But, as discussed above, the MSJ Plaintiffs presented evidence

that they did send written default notices.

      Alford also summarily asserts that Allied did not default

on the notes, did not fail to make interest payments, and has

not   refused   to   return    the    principal     plus   accrued    interest.

Alford Aff. ¶¶ 19-21, ECF No. 81-1.          But his argument appears to

be that since Allied is currently subject to an involuntary

bankruptcy   proceeding,      which   was   filed    in    January   2020—after

Allied failed to pay the sums due by the dates specified in the

notes and after the MSJ Plaintiffs sent written default notices

to Allied via Alford—Allied cannot presently make payments to

the MSJ Plaintiffs.        Id. ¶ 22.        Alford did not present any

evidence that Allied was not in default before the involuntary

bankruptcy action was filed, and he did not present any evidence

to dispute the MSJ Plaintiffs’ assertion that they have not

received a return of their principal or all of the interest due

from Allied.    Accordingly, there is no genuine fact dispute that

the notes are past due and in default.               And since there is no



                                       25
        Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 26 of 27



dispute that Alford signed the guaranties, the MSJ Plaintiffs

are entitled to summary judgment on this claim against Alford in

the following amounts:13

        Kurudi H. Muralidhar             $32,155.00

        Samhitha Medatia                 $64,850.00

        Dynamic AES, LLC                 $674,146.23

        Dynamic W2E, LLC                 $1,698,441.68

        The MSJ Plaintiffs ask the Court to enter final judgment on

their breach of contract claims against Alford.                           Federal Rule of

Civil Procedure 54(b) permits the Court to “direct entry of a

final judgment as to one or more, but fewer than all, claims or

parties,” but only if the Court “expressly determines that there

is no just reason for delay.”                      If these were the only claims

that    the    MSJ    Plaintiffs       were     pursuing       and   if    they    did   not

overlap with their other claims, the Court would be inclined to

enter partial final judgment on these claims.                         But in addition

to their breach of contract claims against Alford and Allied

based    on    their    investments,          the    MSJ     Plaintiffs     also   brought

other     claims      related    to    their        Allied    investments,        including

claims against Alford, Allied, and others for fraud, conversion,

unjust     enrichment,        and     money    had     and    received.         Thus,    the

present       order    only     disposes       of    one     claim   by     a   subset    of


13 Plaintiffs requested principal plus interest due as of October 22,
2020.   The amounts are based on the principal amount, interest rate,
note date, and the year fraction rounded to the hundredth.

                                              26
     Case 4:19-cv-00172-CDL Document 111 Filed 12/14/20 Page 27 of 27



Plaintiffs        who   maintain       other    claims   based     on    the    same

investments that formed the basis of their breach of contract

claims.      The MSJ Plaintiffs’ breach of contract claim seeks

remedies that overlap with remedies they seek on their remaining

claims     that    have    not    yet    been    adjudicated.       Under      these

circumstances, the Court finds that entry of final judgment as

to this subset of breach of contract claims would result in the

kind of piece-meal adjudication that district courts have been

cautioned to avoid.         Accordingly, at this time, the Court cannot

make the Rule 54(b) certification that the MSJ Plaintiffs seek.

                                    CONCLUSION

     As discussed above, the motions to dismiss for insufficient

service of process are denied.             The Court denies Gandhi’s motion

to dismiss (ECF No. 75) and the Lepley Defendants’ motion to

dismiss (ECF No. 76).            The Court grants Dlugolenski’s motion to

dismiss (ECF 69) as to the unjust enrichment claim but denies it

as to the money had and received and constructive trust claims.

The MSJ Plaintiffs’ summary judgment motion (ECF No. 60) is

granted,    their       motion   for    final    judgment   (ECF   No.    101)    is

denied, and their motion to strike (ECF No. 104) is terminated

as moot.

     IT IS SO ORDERED, this 14th day of December, 2020.

                                               S/Clay D. Land
                                               CLAY D. LAND
                                               U.S. DISTRICT COURT JUDGE
                                               MIDDLE DISTRICT OF GEORGIA

                                          27
